DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species D, Sub-Species A, readable on claims 1 and 4-10 in the reply filed on 7/12/2021 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a tension member” in Claims 1 and 8
“connective elements” in Claim 8

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bielewicz et al. (US Patent Application Publication No. 2009/0292199, hereinafter Bielewicz).

In regard to claim 8, Bielewicz teaches endoscope add-on assembly (380, Figs. 26A,26B) adapted to be attached to a target endoscope (an endoscope is capable of advancing within lumen (390)), including:
a)    an ultrasound imaging sub-assembly (384,392), including a communications cable (392) connected to an ultrasound imaging head (384), Figs. 26A,26B;
b)    an imaging head movement sub-assembly (382,398), including a conduit (382), holding a tension member (398) that is attached to said ultrasound imaging head (Figs. 26A,26B);
c)    connective elements (390), adapted to permit said endoscope add-on assembly to be attached to said target endoscope (via enabling the endoscope to be inserted within lumen (390), Figs. 26A,26B);
d)    wherein said imaging head movement sub-assembly is detachable from said ultrasound imaging sub-assembly (Par. 233,234, teach of the tension member (398) being detachable with respect to the imaging head), thereby permitting said ultrasound imaging sub-assembly to be processed separately from said imaging head movement subassembly, between uses (the ultrasound imaging sub assembly and imaging head movement subassembly are detachable from each other and therefore capable of being processed separately).

In regard to claim 9, Bielewicz teaches wherein said target endoscope is an upper endoscope (the add-on assembly is capable of attaching to an upper endoscope).

In regard to claim 10, Bielewicz teaches wherein said target endoscope is a duodenoscope (the add-on assembly is capable of attaching to a duodenoscope).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bielewicz et al. (US Patent Application Publication No. 2009/0292199, hereinafter Bielewicz) in view of Nishina et al. (US Patent Application Publication No. 2015/0025315, hereinafter Nishina).

In regard to claim 1, Nishina discloses an ultrasonic endoscope assembly (380, Figs. 26A,26B), comprising:
b)    an ultrasound sub-assembly (380), attached to said endoscope (an endoscope is capable of advancing within lumen (390)) and including:
i)    a communications cable (392) including a set of conductors (via electrical connection to the imaging head (384), Par. 233), having a distal end (Figs. 26A,26B);
ii)    an ultrasound imaging head (384) connected to said distal end of said cable (Figs. 26A,26B);
c)    an imaging head movement sub-assembly (382, 398), including a conduit (382) that is releasably connected to said endoscope (via the conduit providing a lumen (390) through which an endoscope can be inserted), said conduit containing a tension member (398) that is releasably connected to said ultrasound imaging head (Par. 233,234, teach of the tension member (398) being detachable with respect to the imaging head, Figs. 26A,26B; and
(the imaging head movement subassembly is detachable from both the endoscope and the imaging head and are therefore capable of being processed separately).
Bielewicz does not expressly teach an endoscope defining one or more lumens, and a needle that can be pushed forward out of a said lumen, to collect a biopsy specimen, the ultrasound sub assembly attached to said endoscope.
Nishina teaches an analogous ultrasound endoscope apparatus (1) comprising an ultrasound probe (3) with an ultrasound transducer (7) at a distal end of the ultrasound probe and a lumen (3a) extending through the ultrasound probe (3) for introduction of an optical scope (4), such as an endoscope.  Nishina further teaches a puncture needle (5a) can be inserted through a lumen of the endoscope such that the puncture needle can be captured by the ultrasound scan field (29) to perform tissue sampling.  
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to provide the endoscope (4) and needle (5a) as taught by Nishina to be inserted within a channel (390) of the ultrasound catheter (380) of Bielewicz enabling a physician to conduct tissue sampling using both ultrasound and endoscopic imaging.  Additionally, inserting an endoscope within the lumen of the ultrasound catheter helps guide the ultrasound catheter under direct visualization through a body cavity.


In regard to claim 4, Bielewicz and Nishina teaches wherein said ultrasound sub-assembly is releasable from said endoscope (via the endoscope being removably inserted through a lumen (390) of the ultrasound sub-assembly, Figs. 26A,26B).

In regard to claim 5, Bielewicz teaches wherein said distal end of said communications cable forms a neck that bends when said imaging head movement sub-assembly is used to pull said imaging head (Figs. 26A,26B illustrates the communication cable configured to bend).

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	July 28, 2021